Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 9/27/2019 preliminary amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “thickened reinforcements” (claim 9) having “annular form” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “its longitudinal direction form” (line 2-3) lacks antecedent basis.  For examination purposes it is assumed the recitation “its longitudinal direction form” (claim 2, line 2-3) refers to the “longitudinal form” (claim 2, line 2).
Regarding claim 6, the recitation “a planar structure containing the thermoconductive material” (line 2) renders the claim indefinite.  Particularly, the recitation “the thermoconductive material” (claim 6, line 2) lacks antecedent basis.  Therefore it is unclear if the “the thermoconductive material” (claim 6, line 2) refers to the “the thermochemical material” (claim 1, line 4) or another material.  In the event that “the thermoconductive material” (claim 6, line 2) refers to the “the thermochemical material” (claim 1, line 4) it is unclear if the “planar structure that contains the thermochemical material” (claim 6, line 2) refers to the “granular material that compartments the thermochemical material” (claim 1, lines 6-7) or an additional structure that contains the granular material.
For examination purposes it is assumed that the “thermoconductive material” refers to the “the thermochemical material” and that “planar structure contains the granular material”.
Regarding claim 7, the recitation “the channel structure” (line 2) lacks antecedent basis.
Regarding claim 9, the recitations “the thermochemical exchange circuit” (lines 2-3) and “the compartment structure” (line 3) lack antecedent basis.
Further regarding claim 9, the recitation “thickened reinforcements that allow passage of the thermochemical exchange circuit; the compartment structure and the channel structure” (lines 2-3) render the claim indefinite.  It is unclear how thickened reinforcements formed on a metal foil permit the passage of structure (e.g. passage of a thermochemical exchange circuit, passage of a compartment structure, and passage of a channel structure).
For examination purposes it is assumed that the thickened reinforcements do not prevent the heat exchanger fluid from flowing between adjacent metal foils.
Regarding claim 10, the recitation “the reinforcements” (lines 1-2) lacks antecedent basis.
Regarding claim 11, the recitation “the compartment structure” (line 2) lacks antecedent basis.
Claim 8 is rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2016/0313034), and further in view of Stach et al. (US 2007/0251837).
Regarding claim 1, Takeuchi et al. (Figure 1) discloses a heat exchanger system for thermochemical storage and release, the system comprising:
A thermal exchange circuit with a heat exchanger fluid (Figure 1 and Paragraph 23: A first heat medium), the thermal exchange circuit further in thermal connection with a thermochemical module (11, 12), the thermochemical module comprising a thermochemical material (Defined by layer 122) that stores and releases heat by a thermochemical exchange process under release or binding of a sorbate (e.g. water) (Figures 1, 2, and Paragraphs 31-34).
While Takeuchi et al. discloses the thermochemical module as provided with a granular material (124), which granular material is arranged to provide -in use- an interspace between the granular material (Figure 2: See spaces between granular material 124) that provides an exchange of the sorbate via the interspace to the thermochemical material (Figure 2 an Paragraphs 31-34), Takeuchi et al. does not teach or disclose compartmenting the thermochemical material in granular form so that a granular material comprises a wall structure that is transgressive to the sorbate but retains the thermochemical material.
Stach et al. teaches a heat exchanger system for thermochemical storage and release, comprising: a thermochemical module provided with a granular material (2), where the thermochemical material is compartmented in granular form so that a granular material (2) comprises a wall structure (5) that is transgressive to the sorbate but retains the thermochemical material (Paragraph 30: The granular material is encased within a porous coating material).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the granular material as disclosed by Takeuchi et al. with a wall structure that is transgressive to the sorbate but retains the thermochemical material as taught by Stach et al. to improve heat exchanger operational lifetime by encapsulating granular material with a coating that prevents erosion or fragmentation of the granular material.
Regarding claim 2, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the granular material has a longitudinal form (Figure 2: The granular material has a longitudinal form in that it has a longitudinal length), and where the granular material is aligned along its longitudinal form to an interspaced channel structure (i.e. as defined by spaces between the granular material 124) oriented towards an exhaust of the heat exchanger system (Figures 2, 8, and 9).
Regarding claim 3, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above.  While Takeuchi et al. discloses the thermochemical module is provided with a granular material (124), Takeuchi et al. does not teach or disclose the granular material with a wall structure.
Stach et al. teaches a heat exchanger system for thermochemical storage and release, comprising: a thermochemical module provided with a granular material (2), where the thermochemical material is compartmented in granular form so that a granular material (2) comprises a wall structure (5), where the granular material has a wall structure comprising micro perforations (Paragraph 30).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the granular material as disclosed by Takeuchi et al. with a wall structure that is transgressive to the sorbate but retains the thermochemical material as taught by Stach et al. to improve heat exchanger operational lifetime by encapsulating granular material with a coating that prevents erosion or fragmentation of the granular material.
Regarding claim 6, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, comprising a planar structure (123) containing the thermochemical material (Figure 2) which extends in a direction away from circuit walls (121) that form the thermal exchange circuit (Figure 2) and that thermomechanically connects the circuit walls to the thermochemical material (Figure 2).
Regarding claim 7, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the planar structure traverses the channel structure (Figure 2).
Regarding claim 8, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the planar structure is formed by strips of metal foil extending from the circuit walls (Figure 2 and Paragraph 32).
Regarding claim 11, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above.
Note: The claimed phrase “formed by a multicomponent additive manufacturing process” is being treated as a product by process limitation; that is, that the compartment structure is formed by additive manufacturing.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 12, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the thermochemical material comprises zeolites (Paragraph 25).
Regarding claim 14, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above, where the sorbate comprises water (Figures 1, 2, and Paragraphs 31-34).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2016/0313034) and Stach et al. (US 2007/0251837), and further in view of Cisar et al. (US 2006/0257313).
Regarding claims 4 and 5, the combination of Takeuchi et al. and Stach et al. teaches a heat exchanger system for thermochemical storage and release comprising a granular material with a wall structure as discussed above.  However, the combination of Takeuchi et al. and Stach et al. does not explicitly teach or disclose a wall structure material as recited in the claim.
Cisar et al. teaches a heat exchanger system for thermochemical storage and release, comprising: a thermochemical module provided with a thermochemical material (Paragraphs 68-69), where (claims 4 and 5) the thermochemical material comprises a wall structure comprising a polymeric material including ethyl cellulose (Paragraphs 68-69).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the wall structure as taught by the combination of Takeuchi et al. and Stach et al. from materials taught by Cisar et al. to improve heat exchanger operational lifetime by encapsulating granular material with a coating that prevents erosion or fragmentation of the granular material.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2016/0313034) and Stach et al. (US 2007/0251837), and further in view of Hajal et al. (US 2016/0273840).
Regarding claims 9 and 10, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above.  While Takeuchi et al. discloses the planar structure as formed by strips of metal foil that define spaces for the granular material and heat exchanger fluid therebetween (Figure 2 and Paragraph 32) and extend from the circuit walls (Figure 2 and Paragraph 32), Takeuchi et al. does not teach or disclose the metal foil as reinforced by thickened reinforcements.
Hajal et al. teaches a heat exchanger system, comprising: a planar structure formed by strips of metal foil (4) that define spaces for heat exchanger fluid therebetween (Figure 1 and Paragraph 32) and extend from circuit (2) walls (Figures 2 and 4), where (claim 9) the metal foil is reinforced by thickened reinforcements (5, 6) that allow passage of an exchange circuit (i.e. flow of  the heat exchanger fluid from flowing between adjacent metal foils), and where (claim 10) the reinforcements are annular in form (Figured 3-4 and Paragraphs 34-36).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the strips of metal foil as disclosed by Takeuchi et al. with thickened reinforcements as taught by Hajal et al. to improve metal foil resistance to damage and deformation by providing the metal foil with stiffening features.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2016/0313034), and Cisar et al. (US 2006/0257313), and further in view of Rockenfeller (US 5,298,231).
Regarding claim 13, Takeuchi et al. discloses a heat exchanger system for thermochemical storage and release as discussed above.  However, Takeuchi et al. does not teach or disclose the thermochemical material as comprising a hygroscopic salt.
Rockenfeller teaches a heat exchanger system for thermochemical storage and release, comprising: a thermochemical material (34), where the thermochemical material comprises a hygroscopic salt (Col. 2, line 67 to Col. 3, line 16 and Col. 5, lines 2-5).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermochemical material as disclosed by Takeuchi et al. from hygroscopic salt as taught by Rockenfeller to improve heat exchanger system versatility by enabling usage of a wide variety of sorbates.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0113500 discloses thermochemical storage and release.
US 2014/0116640 discloses thermochemical storage and release.
US 2007/0141322 discloses thermochemical storage and release.
US 2017/0299278 discloses thermochemical storage and release.
US 2017/0038101 discloses thermochemical storage and release.
US 4,386,501 discloses thermochemical storage and release.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763